PER CURIAM.
We affirm the trial court’s order summarily denying Mary Richardson’s motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800 because the motion is refuted by the record attached by the trial court. In her initial brief, Richardson raises an issue challenging whether the written judgment in this case comports with the oral pronouncement at sentencing. This issue cannot be raised for the first time on appeal; it must initially be addressed by the trial court. Therefore, this affirmance is without prejudice to Richardson’s filing a facially sufficient motion to correct illegal sentence based on this claim.
Affirmed.
GREEN and SALCINES, JJ., Concur.
ALTENBERND, A.C.J., Concurs specially.